DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom (GB) on 07/27/2018. It is noted, however, that applicant has not filed a certified copy of the GB 1812257.2 application as required by 37 CFR 1.55.
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 4 show an Operational Amplifier labeled as “420”, which should be labeled as “412” based on the Specification paragraph [0054].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an inductor in series with the capacitor” (in claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8 and 9 are objected to because of the following informalities: Claims 8 and 9, lines 1-2 recites “the converter”, which should be – the variable DC-DC converter – because in this way was previously presented this term in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo (JPS57185523; based on English translation), in view of Isao (JPS6359766; based on English translation).
Regarding claim 1, Hideo discloses (see figures 1-4) a variable DC-DC converter (figure 3), comprising: an input circuit (figure 3, part REC I) connected to a primary winding (figure 3, part left primary winding of T), the input circuit (figure 3, part REC I) including a switch (figure 3, part ST) to switch a voltage across the primary winding (figure 3, part left primary winding of T) and a controller (figure 3, part PWM) to supply a driving frequency to the switch  (figure 3, part ST) to output a predetermined voltage (figure 3, part output voltage between upper and lower terminals at OUT); an output circuit (figure 3, part output circuit connected to secondary winding of T) connected to a secondary winding (figure 3, part secondary winding of T), the secondary winding (figure 3, part secondary winding of T) including a pair of winding terminals (figure 3, part lower pair of secondary winding terminal of T); the output circuit (figure 3, part output circuit connected to secondary winding of T) including: a first rectifier (figure 3, part first rectifier diodes at REC II); a pair of output terminals (figure 3, part upper and lower terminals at OUT) coupled (figure 3, part lower pair of secondary winding terminal of T); a smoothing circuit (figure 3, part smoothing circuit generated by the inductor and capacitor at REC II) connected between the pair of output terminals (figure 3, part upper and lower terminals at OUT); and a voltage clamp (figure 3, part voltage clamp generated between REC III and DR/TD) connected between other pair of winding terminals (figure 3, part upper pair of secondary winding terminal of T), the voltage clamp (figure 3, part voltage clamp generated between REC III and DR/TD) including: a switch (figure 3, part TD/CM), connected between the pair of winding terminals (figure 3, part lower pair of secondary winding terminal of T), to connect or disconnect (figure 3, part TD; turn-on or turn-off) a shunt load (figure 3, part DR) between the pair of output terminals (figure 3, part upper and lower terminals at OUT); a low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III) connected between the other pair of winding terminals (figure 3, part upper pair of secondary winding terminal of T) and including a filter output (figure 3, part filter output of low-pass filter generated by the resistor and capacitor at REC III), wherein the filter output (figure 3, part filter output of low-pass filter generated by the resistor and capacitor at REC III) outputs a control signal (figure 3, part control signal from filter output of low-pass filter generated by the resistor and capacitor at REC III) to the switch(figure 3, part TD/CM); a second rectifier (figure 3, part second rectifier diode at REC III) connected in series with the low-pass filter  (figure 3, part low-pass filter generated by the resistor and capacitor at REC III); and a load resistance (figure 3, part load resistance connected to the  connected to the filter output (figure 3, part filter output of low-pass filter generated by the resistor and capacitor at REC III) to load the low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III), wherein the low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III) provides the control signal (figure 3, part control signal from filter output of low-pass filter generated by the resistor and capacitor at REC III) output to the switch (figure 3, part TD/CM) to connect (figure 3, part when TD is turn-on at smaller load) the shunt load (figure 3, part DR) across the pair of winding terminals (figure 3, part lower pair of secondary winding terminal of T)  when an actual voltage across the pair of output terminals (figure 3, part upper and lower terminals at OUT) becomes higher (figure 3, part CM) than the predetermined voltage (figure 3, part output voltage between upper and lower terminals at OUT) and to disconnect (figure 3, part when TD is turn-off at normal load) the shunt load (figure 3, part DR)  across the pair of winding terminals at other times (figure 3, part lower pair of secondary winding terminal of T)(paragraph [0002]; the comparator CM, and the comparison voltage with the divided voltage of the output voltage is used as the bias voltage of the transistor TD connected in series with the dummy resistor DR. When the load current is small <and therefore small during conduction [load current smaller; higher load voltage], the transistor TD is forward-biased and becomes conductive, and the voltage resistor DR flows; the current increases, the load current increases  [load current higher; smaller load voltage] and it is conducting. As the forward load decreases, the transistor TD goes into .
Hideo does not expressly disclose a voltage clamp connected between the pair of winding terminals; a low-pass filter connected between the pair of winding terminals.
Isao teaches (see figures 1-5) the secondary winding (figure 1, part secondary winding 1c) including a pair of winding terminals (figure 1, part pair of secondary winding terminals of 1c); the output circuit (figure 1, part output circuit connected to secondary winding 1c) including: a first rectifier (figure 1, part rectifier diode of 5); a pair of output terminals (figure 1, part pair of output terminals 7) coupled respectively to each of the pair of winding terminals (figure 1, part pair of secondary winding terminals of 1c); a smoothing circuit (figure 1, part capacitor at 5) connected between the pair of output terminals (figure 1, part pair of output terminals 7); and a voltage clamp (figure 1, part 40) connected between the pair of winding terminals (figure 1, part pair of secondary winding terminals of 1c), the voltage clamp (figure 1, part 40) including: a switch (figure 1, part Q3), connected between the pair of winding terminals (figure 1, part pair of secondary winding terminals of 1c), to connect or disconnect (figure 1, part Q3; turn-on or turn-off) a shunt load (figure 1, part 37) between the pair of output terminals (figure 1, part pair of output terminals 7); a filter (figure 1, part 32) connected between the pair of winding terminals (figure 1, part pair of secondary winding terminals of 1c).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the dual secondary winding of Hideo with a single secondary winding features as taught by Isao and obtain a variable DC-DC converter, 
	Regarding claim 2, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) the low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III) includes a resistance (figure 3, part resistance at REC III) and a capacitor (figure 3, part capacitor at REC III) connected in series across the other pair of winding terminals (figure 3, part upper pair of secondary winding terminal of T), the low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III) being located between the resistance (figure   and the capacitor (figure 3, part capacitor at REC III). However, Hideo does not expressly disclose a capacitor connected in series across the pair of winding terminals. 
Isao teaches (see figures 1-5) a capacitor (figure 1, part 32) connected in series across the pair of winding terminals (figure 1, part pair of secondary winding terminals of 1c).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the dual secondary winding of Hideo with a single secondary winding features as taught by Isao and obtain the low-pass filter includes a resistance and a capacitor connected in series across the pair of winding terminals, the low-pass filter being located between the resistance and the capacitor, because it reduces more the circuit space in order to obtain more compact DC-DC converter.
Regarding claim 3, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) the switch (figure 3, part TD/CM) includes a bipolar junction transistor (figure 3, part TD) including a base (figure 3, part TD; base terminal) connected to the low-pass filter (figure 3, part low-pass filter generated by the resistor and capacitor at REC III; through CM), and a collector and an emitter  (figure 3, part TD; collector and emitter terminals) connected between the pair of output terminals  (figure 3, part upper and lower terminals at OUT). 
Regarding claim 4, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) the switch (figure 3, part TD/CM) includes an operational amplifier (figure 3, part CM); an inverting input of the operational amplifier (figure 3, part inverting input of CM) is connected to the low-pass filter (figure 3, part low-pass filter generated by the resistor ; and a non-inverting input (figure 3, part non-inverting input of CM) and output of the operational amplifier (figure 3, part output of CM) are connected between the pair of output terminals (figure 3, part upper and lower terminals at OUT).
Regarding claim 6, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) the smoothing circuit (figure 3, part smoothing circuit generated by the inductor and capacitor at REC II) includes a capacitor (figure 3, part capacitor at REC II) connected in parallel between the pair of output terminals (figure 3, part upper and lower terminals at OUT).
Regarding claim 7, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) the smoothing circuit (figure 3, part smoothing circuit generated by the inductor and capacitor at REC II) further includes an inductor (figure 3, part inductor at REC II) in series with the capacitor (figure 3, part capacitor at REC II).
Regarding claim 8, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) the converter is a forward converter (figure 3). However, Hideo does not expressly disclose the converter is a flyback converter.
Isao teaches (see figures 1-5) the converter is a flyback converter (figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Hideo with a flyback topology as taught by Isao, because it provides an efficient power conversion based on the power demand.
(see figures 1-4) the converter is a forward converter (figure 3).
Regarding claim 10, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) the shunt load (figure 3, part DR) includes a shunt resistor (figure 3, part DR).
Regarding claim 11, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) during operation (figure 3), the actual voltage across the pair of output terminals (figure 3, part actual voltage across upper and lower terminals at OUT) becomes higher than the predetermined voltage (figure 3, part CM) due to leakage inductance between the primary winding (figure 3, part left primary winding of T) and the secondary winding (figure 3, part secondary winding of T) (paragraph [0002]; the comparator CM, and the comparison voltage with the divided voltage of the output voltage is used as the bias voltage of the transistor TD connected in series with the dummy resistor DR. When the load current is small <and therefore small during conduction [load current smaller; higher load voltage], the transistor TD is forward-biased and becomes conductive, and the voltage resistor DR flows; the current increases, the load current increases  [load current higher; smaller load voltage] and it is conducting. As the forward load decreases, the transistor TD goes into a non-conducting state, and the dummy resistance DR becomes the same state as when it is removed).
Regarding claim 12, Hideo and Isao teach everything claimed as applied above (see claim 1). Further, Hideo discloses (see figures 1-4) during operation (figure 3), the (figure 3, part actual voltage across upper and lower terminals at OUT) becomes higher than the predetermined voltage (figure 3, part CM) due to a minimum on-time limitation of the controller (figure 3, part PWM; the minimum on-time is used when the load decrease to be more smaller) (Abstract; the conduction width of primary pulse is detected with the 2nd secondary winding W at the secondary side of the transformer T, a rectified voltage is introduced to a rectifying circuit RECIII and comparison voltage with the voltage division of the output voltage is used for a bias voltage of a transistor TD).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo (JPS57185523; based on English translation), in view of Isao (JPS6359766; based on English translation), and further in view of Ito et al. (US 7,482,765), hereinafter Ito.
Regarding claim 5, Hideo and Isao teach everything claimed as applied above (see claim 4). Further, Hideo discloses (see figures 1-4) the voltage clamp (figure 3, part voltage clamp generated between REC III and DR/TD), and the non-inverting output (figure 3, part non-inverting of CM) is connected to the pair of output terminals (figure 3, part upper and lower terminals at OUT). However, Hideo does not disclose a third rectifier, the non-inverting output is connected to the pair of output terminals via the third rectifier.
Ito teaches (see figures 1-6) a third rectifier (figure 2, part D3), and the non-inverting output (figure 2, part non-inverting of 64) is connected (figure 2, part connected to 26) to via the third rectifier (figure 2, part D3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the voltage clamp of Hideo with third rectifier 
Regarding claim 13, Hideo, Isao and Ito teach everything claimed as applied above (see claim 5). Further, Hideo discloses (see figures 1-4) the first (figure 3, part first rectifier diodes at REC II), second rectifiers include diodes (figure 3, part second rectifier diode at REC III). However, Hideo does not disclose third rectifier include diode.
Ito teaches (see figures 1-6) third rectifier include diode (figure 2, part D3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the voltage clamp of Hideo with third rectifier features as taught by Ito, because it provides an efficient rectification process in order to obtain more accurate switching control. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hideo (JPS57185523; based on English translation), in view of Isao (JPS6359766; based on English translation), and further in view of Warnes (US 2016/0087542).
Regarding claim 14, Hideo and Isao teach everything claimed as applied above (see claim 5). However, Hideo does not expressly disclose a second primary winding connected to the controller via the smoothing circuit and a voltage divider.
Warnes teaches (see figure 2) a second primary winding (figure 2, part P2) connected to the controller (figure 2, part U1) via the smoothing circuit (figure 2, part C2) and a voltage divider (figure 2, part R11/R13).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the DC-DC converter of Hideo with second (paragraph [0040]). 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo (JPS57185523; based on English translation), in view of Isao (JPS6359766; based on English translation), and further in view of Warnes (US 2016/0087542), and further in view of Williams et al. (US 4,996,520), hereinafter Williams. 
Regarding claim 15, Hideo, Isao and Warnes teach everything claimed as applied above (see claim 14). However, Hideo does not expressly disclose the voltage divider is connected to ground and a ground-leg of the voltage divider includes a variable resistance.
Warnes teaches (see figure 2) the voltage divider (figure 2, part R11/R13) is connected to ground (figure 2, part ground 0V) and a ground-leg of the voltage divider (figure 2, part lower leg of R13) includes a resistance (figure 2, part resistance of R13).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the DC-DC converter of Hideo with second primary winding features as taught by Warnes, because it provides efficient isolated feedback in order to obtain more accurate primary control (paragraph [0040]). 
Williams teaches (see figure 2) the voltage divider (figure 2, part R2/R3/R4) is connected to ground (figure 2, part ground) and a ground-leg of the voltage divider (figure 2, part lower leg of R4) includes a variable resistance (figure 2, part R4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Hideo and Warnes with variable resistance features as taught by Williams, because it provides more accurate voltage detection with a more precise voltage scale.  
(see figures 1-4) a duty cycle of a driving frequency (figure 3, part duty cycle from PWM). However, Hideo does not expressly disclose a duty cycle of a driving frequency is set by a combination of a second primary winding voltage and the variable resistance.
Warnes teaches (see figure 2) a duty cycle of a driving frequency (figure 2, part duty cycle from U1) is set by a combination of a second primary winding voltage (figure 2, part P2) and the resistance (figure 2, part resistance of R13).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the DC-DC converter of Hideo with second primary winding features as taught by Warnes, because it provides efficient isolated feedback in order to obtain more accurate primary control (paragraph [0040]). 
Williams teaches (see figure 2) the variable resistance (figure 2, part R4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Hideo and Warnes with variable resistance features as taught by Williams and obtain a duty cycle of a driving frequency is set by a combination of a second primary winding voltage and the variable resistance, because it provides more accurate voltage detection with a more precise voltage scale.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	



	/THIENVU V TRAN/                                   Supervisory Patent Examiner, Art Unit 2839